Pope, Judge.
Leon Worth appeals the directed verdict in favor of the First National Bank of Alma for a writ of possession based upon two. notes. At trial, Worth admitted the two notes and the security agreement. An officer of the bank testified that the balance due on the two notes was approximately eleven thousand dollars. Held:
Worth argues generally that the court erred in directing a verdict for the bank. The key point in his argument is that the bank failed to prove by competent evidence the confirmation of sale of land which partially secured the notes in question and thus failed to prove any deficiency was owed. His argument centers on the court’s action in allowing into evidence an uncertified copy of the order of confirmation. A review of the record shows that an officer of the bank was allowed to testify to the contents of the same order without objection from Worth. Of course, it is well established in Georgia law that a judgment itself is the highest and best evidence of its contents and that its contents cannot be proved by parol. See James v. Kerby, 29 Ga. 684 (1) (1860). However, where no objection is made to testimony establishing the contents of the judgment, it is harmless error for the court to have admitted the uncertified copy of the judgment. See Young v. Foster, 148 Ga. App. 737 (2) (252 SE2d 680) (1979). We find that the evidence was thus sufficient to support the court in its grant of a directed verdict for the bank. The remaining enumerations of error are wholly without merit.

Judgment affirmed.


Banke, P. J., and Benham, J., concur.

M. Theodore Solomon II, for appellee.